May 24, 2012 CONFIDENTIAL Draft Registration Statement U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 USA Re: Maxclean Holdings Ltd Status as an Emerging Growth Company Dear Sirs: We, Maxclean Holdings Ltd, a foreign private company organized under the laws of the Cayman Islands, would like to confirm our status as an Emerging Growth Company as defined under the Jumpstart Our Business Startups Act as of the date hereof. Thank you for your attention to the matter. Very truly yours, /s/ Wong Siu Hong Chief Executive Officer Maxclean Holdings Ltd cc:Yu Chunming, Chairman and Director, Maxclean Holdings Ltd
